 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANNA MARTINEZ,                                    No. 1:19-cv-01234-DAD-BAM
12                       Plaintiff,
13           v.                                         ORDER GRANTING PARTIES’ JOINT
                                                        MOTION TO STAY
14    C R BARD INC. and BARD
      PERIPHERAL VASCULAR, INC.,                        (Doc. No. 23)
15
                         Defendants.
16

17          Pending before the court is the parties’ joint motion to stay these proceedings while they

18   pursue settlement discussions. (Doc. No. 23.) Therein the parties state that they “have been

19   engaging in serious settlement discussions” and “jointly move this Court for an order staying

20   discovery and pretrial deadlines and continuing the initial Scheduling Conference.” (Id. at 2.)

21          Good cause appearing, the court hereby grants the parties’ joint motion to stay.

22   Accordingly, all discovery and pretrial deadlines in this action are hereby stayed, and the initial

23   scheduling conference currently set for November 6, 2019 is hereby continued to February 6,

24   2020 at 09:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe.

25   IT IS SO ORDERED.
26
        Dated:     October 23, 2019
27                                                      UNITED STATES DISTRICT JUDGE

28
                                                        1
